ACCEPTED
                                                                                         14-15-00240-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    6/30/2015 9:35:39 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                          CAUSE NO 14-15-00240-CV

                     IN THE COURT OF APPEALS          FILED IN
                                               14th COURT OF APPEALS
          FOR THE FOURTEENTH SUPREME JUDICIAL DISTRICT
                                                  HOUSTON, TEXAS
                           AT HOUSTON          6/30/2015 9:35:39 AM
                                                               CHRISTOPHER A. PRINE
        BRANT OILFIELD MANAGEMENT & SALES,                             Clerk
                                                            INC., Appellant
                             Vs.
                    MOUNTWEST, INC., Appellee

                     On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010127


                MOTION FOR EXTENSION OF TIME TO FILE
                   OR REQUEST FOR LATE FILING OF
                         APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW, Dick Swift, Counsel for Appellant, Brant Oilfield

Management & Sales, Inc., Appellant in the above-entitled and numbered cause,

and moves this Honorable Court to extend the time for filing Appellant’s Brief,

and in support of this motion would show the Court as follows:

                                          I.
      The trial court certified Appellant’s right to appeal and notice of appeal was

timely filed. Appellant’s brief was presently due on June 29, 2014.
                                         II.

       A request for late filing of the reporter’s record was filed on June 29, 2014

by Suzanne G. Saulsberry, Official Court Reporter, 127th Harris County Judicial

District.

       Appellant does not have a reporter’s record and thus cannot make

meaningful citations to the record.

       Therefore, counsel requests that an extension of time be granted until July

15, 2015.

                                        III.

       In the alternative, counsel requests that this Court grant permission for the

late filing of this brief.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant an extension of time to file Appellant's brief until July 15, 2015, or in the

alternative grant the late filing of Appellant's brief and for such other and further

relief to which he may show himself to be justly entitled.
Respectfully submitted,

LAW OFFICE OF DICK SWIFT
P. O. Drawer 2008
Palestine, Texas 75802
(903) 729-2565 - Telephone
(903) 729-3061 – Facsimile
d.swift@dickswift.net

By: /s/ Dick Swift
    Dick Swift

      TBC # 19585600
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of Motion For Extension Of

Time To File Or Request For Late Filing Of Appellant's Brief, has been forwarded

to the Scott Raines by facsimile, electronic case filing, or certified mail, return

receipt requested, on June 29, 2015.


                                            /s/ Dick Swift
                                            Dick Swift

Via ECF
Mr. Scott Raynes
1800 Bering, Ste 305
Houston, TX 77057
sraynes@wernerayers.com